Citation Nr: 0321131	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  98-01 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of an 
invasive pituitary adenoma-microadenoma.

2.  Entitlement to service connection for acromegaly of the 
feet bilaterally due to the pituitary tumor.

3.  Entitlement to service connection for degenerative joint 
disease and osteopenia of the feet.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1980 to July 
1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 decision by the Department 
of Veterans Affairs (VA) regional office (RO) in North Little 
Rock, Arkansas.  The Board remanded the case for additional 
development of evidence in May 1999 and August 2000.  The RO 
completed the requested development, but again denied the 
claims and then returned the case to the Board.  The Board 
initiated internal development in August 2002.  The 
development has since been completed.  

REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty-to-assist regulations, after reviewing the 
veteran's case, the Board determined that additional 
evidentiary development was needed prior to final appellate 
consideration of his claim.  As was noted above, the Board 
requested additional development in an internal development 
memorandum.  The requested development has since been 
completed.  The additional evidence which has been obtained 
consists primarily of service personnel records.  

Although regulations in effect at the time the Board 
requested the additional development allowed the Board to 
consider that additional evidence and render a decision 
without first referring the additional evidence to the RO for 
consideration in the first instance, the regulations were 
recently found to be invalid by the United States Court of 
Appeals for the Federal Circuit.  In this regard, the Board 
notes that on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, 
-7305, -7316 (May 1, 2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held that 38 C.F.R. § 19.9(a)(2) is invalid because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
§ 20.1304, it allows the Board to consider additional 
evidence without having to remand the case to the AOJ for 
initial consideration and without having to obtain the 
appellant's waiver.  

The Board notes that the veteran has not submitted a written 
waiver of his right to have the evidence reviewed by the RO.  
The Federal Circuit further held that 38 C.F.R. § 
19.9(a)(2)(ii) is invalid because, in providing only 30 days 
for an appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violates the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  
Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The required notice to the 
appellant should include a statement as 
to the information and evidence necessary 
to substantiate the claims and should 
indicate which portion of any such 
information or evidence is to be provided 
by the claimant and which portion, if 
any, the VA will attempt to obtain on 
behalf of the claimant.  Upon completion 
of such actions, the RO should review the 
additional evidence which has been added 
to the claims file and determine whether 
the benefits sought on appeal may now be 
granted.  If the benefits sought on 
appeal remain denied, the appellant and 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




